Citation Nr: 1420351	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-33 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

Entitlement to an increased initial rating for a low back disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to February 1999, from October 2001 to October 2002, and from November 2009 to July 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for a low back disability and assigned a 10 percent rating, effective August 1, 2012.  The Veteran disagreed with the initial assigned rating for his low back disability in September 2013.  A statement of the case was issued in November 2013, and the Veteran timely perfected his appeal in a December 2013 VA Form 9.    

The Board notes that in an August 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating, effective August 1, 2012.  The Veteran was notified of this rating decision in September 2012.  In September 2013, the Veteran filed a notice of disagreement for the issue of service connection for tinnitus.  The RO notified the Veteran in October 2013 correspondence that as he had already been granted service connection for tinnitus, this was a full grant of benefits sought on appeal.  However, the RO explained to the Veteran that if he wished to disagree with the initial assigned rating for tinnitus, he had until November 16, 2013 to file his notice of disagreement.  As the Veteran did not respond to the October 2013 correspondence, the Board finds that the issue of entitlement to an increased initial rating for tinnitus is not presently before the Board.  

In addition to disagreeing with the initial rating for a low back disability in September 2013, the Veteran also filed a notice of disagreement for the issue of entitlement to an increased initial rating for psoriasis.  However, although the RO furnished the Veteran with a November 2013 statement of the case, the Veteran did not timely perfect an appeal with respect to the psoriasis in his December 2013 VA Form 9, and therefore, this issue is not presently before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in his December 2013 VA Form 9, the Veteran indicated that he did not want a hearing before the Board.  However, the Board is cognizant that an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he or she may request a hearing.  38 C.F.R. § 20.1304(a) (2013).  In this case, the RO certified the Veteran's appeal to the Board on March 6, 2014 and sent him a notification letter on March 7, 2014 advising him that his appeal had been certified and transferred to the Board.  In March 2014, the Veteran requested a video conference hearing before the Board.  As the Veteran timely filed his request for a hearing within the 90-day grace period after notification of certification, a video conference hearing should be scheduled to be held at the RO in Anchorage, Alaska.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in connection with his appeal to be held at the RO in Anchorage, Alaska. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



